Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149788 & (25)(30)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 149788
                                                                     COA: 321028
                                                                     Wayne CC: 01-003512-FH
  MALCOM D. TYLER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and the motion for default judgment are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 28, 2015
         s0420
                                                                                Clerk